Exhibit COMPILED AMENDED AND RESTATED EMPLOYMENT CONTRACT COMPILED AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this Agreement) made as of the 5th day of June, 2008, amends and restates the Employment Agreement dated the 5th day of June 2003, as amended and restated through June 5, 2008 between the Federal Agricultural Mortgage Corporation (“Farmer Mac”), a federally-chartered instrumentality of the United States with its principal place of business at 1133 Twenty-First Street, N.W., Washington, D.C. and Timothy L. Buzby (“Employee” or “you”). 1.Term.The Term of this Agreement shall continue until July 1, 2012 or any earlier effective date of termination pursuant to Paragraph 7 hereof (the “Term”). 2.Scope of Authority and Employment.You will report directly to the President of Farmer Mac.You will have responsibility for the general accounting affairs of the corporationunder business plans submitted by management to, and approved by, the Board of Directors of Farmer Mac.You shall be an officer of Farmer Mac, with the title of Vice President – Controller. You will devote your best efforts and substantially all your time and endeavor to your duties hereunder, and you will not engage in any other gainful occupation without the prior written consent of Farmer Mac; provided, however, that this provision will not be construed to prevent you from personally, and for your own account or that of members of your immediate family, investing or trading in real estate, stocks, bonds, securities, commodities, or other forms of investment, so long as such investing or trading is not in conflict with the best interests of Farmer Mac.You will be employed to perform your duties at the principal office of Farmer Mac.Notwithstanding this, it is expected that you will be required to travel a reasonable amount of time in the performance of your duties under this Agreement. 3.Compensation.Farmer Mac will pay to you the following aggregate compensation for all services rendered by you under this Agreement: (a)Base Salary.As of July 1, 2008, you will be paid a base salary (the Base Salary) during the Term of Two Hundred Fifty-Six Thousand Three Hundred and Eleven Dollars ($256,311) per year, payable in arrears on a bi-weekly basis. (b)Incentive Compensation.In addition to your Base Salary, you will be paid additional payments during the term of this Agreement in respect of the work performed by you during the preceding “Planning Year”, or portion thereof as follows:on July 1 of each year through and including the effective date of termination, an additional payment in an amount at the sole discretion of the Board of Directors if it determines that you have performed in an extraordinary manner your duties, pursuant to business plans proposed by management and approved by the Board of Directors, during the preceding Planning Year. 4.Expenses.Farmer Mac will reimburse you for your reasonable and necessary expenses incurred in carrying out your duties under this Agreement, including, without limitation, expenses for:travel; attending approved business meetings, continuing legal education, conventions and similar gatherings; and business entertainment.Reimbursement will be made to you within ten (10) days after presentation to Farmer Mac of an itemized accounting and documentation of such expenses.You will notify the President of Farmer Mac prior to incurring any such expenses of an extraordinary or unusual nature. 5.Vacation and Sick Leave.You will be entitled to four (4) weeks of paid vacation for each full Planning Year during the Term of this Agreement, to be taken in spans not exceeding two (2) weeks each.Vacation rights must be exercised within two months after the end of the Planning Year or forfeited.You will be entitled to reasonable and customary amounts of sick leave. 6.Employee Benefits.Farmer Mac will provide you with all employee benefits regularly provided to employees of Farmer Mac and the following other (or upgraded) benefits: the best level of personal and family health insurance obtainable by Farmer Mac on reasonable terms; an annual medical examination; business travel and personal accident insurance; life insurance in the amount of Two Hundred Fifty Thousand Dollars ($250,000); disability benefits at least equal to statutory benefits in the District of Columbia; participation in the Farmer Mac Pension Plan; and participation in a savings plan established under Paragraph 401(k) of the Internal Revenue Code.The providers of any insurance will be listed in Best’s Insurance Guide. All of the foregoing is subject to the limitation that the total cost thereof will not exceed twenty five percent (25%) of your Base Salary, exclusive of administrative expense.In the event that such cost limitation would be exceeded in any year, you may be required to select from among the foregoing a group of benefits within that cost limitation. 7.
